DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1 thru 7 and 9 thru 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record(s) (closest prior art, Koksal Kiraz, EP 3444798 A1) fails to teach the computing device is adapted to read an exchangeable image file format
of the image, and obtain a horizontal size value, a vertical size value and an orientation field value of the image for determining whether the orientation of the image is portrait or landscape and in combination with the other limitations of the base claim.
As to claim 11, the prior art of record(s) (closest prior art, Koksal Kiraz, EP 3444798 A1) fails to teach reading an exchangeable image file format of an image to obtain a horizontal size value, a vertical size value and an orientation field value of the image, and determining whether an orientation of the image is portrait or landscape by the computing device and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 01/14/2022, with respect to claims 1-7 and 9-13 have been fully considered and are persuasive. The rejection of claim 1 and objection of claims 2-10 are withdrawn based on the amendment to claim 1 and cancellation of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner of Art Unit 2846	03/10/2022